PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/238,581
Filing Date: 3 Jan 2019
Appellant(s): Munoz et al.



__________________
Kevin E. Keuhn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s arguments are directed to the rejection of claim 19; Appellant does not argue the rejections of other claims.
	Appellant’s arguments are solely directed to the last limitation of claim 19 which requires a heater proximate the collection vessel.
	Appellant argues that it would not have been obvious to have a heater proximate the collection vessel of Pennisi because it would “require an illogical modification” and render the apparatus of Pennisi unsatisfactory for its intended purpose.  Appellant’s arguments in its brief do not address the secondary reference teachings cited in the final Office action.

a.	The proposed modification would not require an illogical modification of the primary reference or render it unsatisfactory for its intended purpose.

	Appellant’s arguments are based on its assertion that heating the u-tubes of Pennisi while submerged in an ice bath would be an improper modification of the apparatus.  The after the process taught by Pennisi is performed.
	As stated in the prior Office action, several different scenarios would allow a heater proximate the u-tubes to heat a binder so that it is flowable while not destroying the intended function of the apparatus of Pennisi.  After the process is completed, a heater could be operated from within the (drained) ice bath, or the heater could be located external to the apparatus in which the u-tubes are brought proximate thereof.  The presence of a heater in the ice bath alone would not prevent the apparatus from functioning as intended – it would only affect the functionality if the heater is operated at the wrong time during the process.  One of ordinary skill in the art operating the apparatus as intended would clearly not have activated the heater while attempting to cool the u-tubes.
	The proposed modification would not render the apparatus of Pennisi unsatisfactory for its intended purpose.  It would only do so if operated illogically and counter to the intended benefits set forth by the primary reference the secondary references.  As discussed in further detail below, realizing the benefits taught by the secondary references would result in the apparatus operating as intended.



	Pennisi is silent as to the disposition of the u-tubes and material therein after the conclusion of its process.  Monroe and Randall both teach that heating a solid to a liquefiable state facilitates easy removal of material from surfaces (Monroe, claim 6; Randall, claim 1).  Mater specifically teaches that binders can be heated to become a flowable liquid (para. 87).  Based on these teachings, it would have been clear to one of ordinary skill in the art that solid material remaining in the u-tubes of Pennisi could be removed by applying heat, which would necessarily require a heater.  Removing material after the conclusion of the process taught by Pennisi would not affect the intended function of the apparatus taught by Pennisi, and it would also realize the added benefit of providing a means to remove the material from the u-tubes.  Notably, operating the heater while the u-tubes are intended to be cooled in the ice bath, as Appellant seems to suggest as the only possibility, would result in neither the intended functions taught by Pennisi nor the benefits taught by Monroe and Randall to be realized.
The teachings of Monroe, Randall, and Mater demonstrate that it was known to heat liquefiable solids, such as binders, so that they are flowable to facilitate removal.  One of ordinary skill in the art would have been motivated to modify the apparatus taught by Pennisi to have a heater proximate the collection vessel (u-tubes) in order to have a means to remove the material, which is a benefit not taught by Pennisi.  It would therefore have been obvious to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SPENCER E. BELL/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711   

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.